Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. Claim(s) 1, 3, 4, 7, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Wei1(CN201444443U).
With regard to claim 1, Wei1 teaches a current transformer, comprising:
a magnetic core  having a first magnetic core structure ( e.g., 4, Fig. 7), a second magnetic core structure ( e.g., 2, Fig. 7) , and a third magnetic core structure ( e.g., 6, Fig. 7) , wherein the first magnetic core structure ( e.g., 4, Fig. 7)  is connected to the second magnetic core structure ( e.g., 2, Fig. 7)  to form a first closed magnetic circuit ( e.g., 4 & 2 connects together a closed magnetic circuit, Fig. 7), the first magnetic core structure ( e.g., 4, Fig. 7)  is connected to the third magnetic core structure ( e.g., 6, Fig. 7) to form a second closed magnetic circuit ( e.g., 4&6  connecting together forms a closed magnetic circuit, Fig. 7), and the first magnetic core structure ( e.g., 4, Fig. 7)  is a magnetic core structure common to the first closed magnetic circuit and the second closed magnetic circuit ( see Fig. 7, 4 is the common structure of the first closed and second closed magnetic circuit);
a first primary-side winding (e.g., 16, Fig. 7);
a second primary-side winding (e.g., 20, Fig. 7); and
a first secondary-side winding (e.g., 18, Fig. 7),
a second secondary- winding ( e.g., 28, 30, Fig. 7)
the first closed magnetic circuit (magnetic circuit between 4 &2, Fig. 7) passes through the first primary-side winding (e.g., 16, Fig. 7), and the second closed magnetic circuit ( e.g.,   magnetic circuit between 4&6, Fig. 7) passes through the second primary-side winding ( e.g., 20, Fig. 7); and
the first secondary-side winding (e.g., 18, Fig. 7) is wound around the first magnetic core structure (e.g., 4, Fig. 7). a first winding and a second winding of the second secondary-side winding are connected directly to each other ( e.g., 28  and 30 are directly connected through at 31, Fig. 7) 
With regard to claim 3, Wei1 teaches all the limitations of claim 1, and further teaches wherein the second magnetic core structure is a U-shaped magnetic core structure (see 2 is U-shape, See Examiner labeled Fig. 7 of Wei1);
the second magnetic core structure is an arc-shaped magnetic core structure; or
the second magnetic core structure is an angle-shaped magnetic core structure.

    PNG
    media_image1.png
    815
    757
    media_image1.png
    Greyscale

With regard to claim 4, Wei1 teaches all the limitations of claim 1, and Wei1 further teaches wherein the second magnetic core structure and the third magnetic core structure have a same size and a same shape ( see 2 and 6 have the same size and shape, Fig. 7).
With regard to claim 7, Wei1 teaches a current transformer, comprising a magnetic core, wherein
a magnetic core having a first magnetic core structure ( e.g., 4, Fig. 7), a second magnetic core structure ( e.g., 2, Fig. 7), and a third magnetic core structure ( e.g., 6, Fig. 7), wherein the first magnetic core structure is connected to the second magnetic core structure to form a first closed magnetic circuit ( e.g., 4 &2 forms a first magnetic core structure, Fig. 7), the first magnetic core structure ( e.g., 4, Fig. 7) is connected to the third magnetic core structure ( e.g., 6, Fig. 7)  to form a second closed magnetic circuit ( e.g., circuit formed by 4& 6, Fig. 7) , and the first magnetic core structure ( e.g., 4, Fig. 7) is a magnetic core structure common to the first closed magnetic circuit and the second closed magnetic circuit ( 4 is common to the 2&4  and 4&6, Fig. 7) and ;
a first primary-side winding (25, Fig. 7)
a second primary-side winding ( e.g., 27, Fig. 7); and
a second secondary-side winding (e.g., 1, 5, Fig. 7), wherein
the first closed magnetic circuit (e.g., 4&2, Fig. 7) passes through the first primary-side winding ( e.g., 25, Fig. 7) , and the second closed magnetic circuit ( e.g., 4&6, Fig. 7) passes through the second primary-side winding ( e.g., 27, Fig. 7); and
a first winding  ( e.g., 1,  Fig. 7) of the second secondary-side winding is wound around the second magnetic core structure ( e.g., 2, Fig. 7), a second winding ( e.g., 5, Fig. 7) of the second secondary-side winding is wound around the third magnetic core structure ( e.g., 6, Fig. 7), and the first winding and the second winding of the second secondary winding are serially connected directly to one another directly to each other ( see 1 and 5 are connected directly at 7, Fig. 7) ( Note that 28, 29 can also be corresponding first and second winding of the second secondary side winding and they are connected directly at 31, Fig. 7)
With regard to claim 9, Wei1 teaches all the limitations 7, and Wei1 further teaches wherein the second magnetic core structure is a U-shaped magnetic core structure (e.g., 2 has the U shape, Fig. 7);
the second magnetic core structure is an arc-shaped magnetic core structure; or
the second magnetic core structure is an angle-shaped magnetic core structure.
With regard to claim 10, Wei1 teaches all the limitations of claim 7, and further teaches the second magnetic core structure and the third magnetic core structure have a same size and a same shape ( see 4 and 6 have the same shape and size, Fig. 7).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wei1(CN201444443U) in view of Sigitas (LT-6025B) 
	With regard to claim 2, Wei1 teaches all the limitations of claim 1, but not a current that is to be detected by the current transformer separately flows through the first primary-side winding and the second primary-side winding, and the first secondary-side winding outputs a detection signal of the current transformer.
	However, Sigitas teaches a current that is to be detected by the current transformer separately flows through the first primary-side winding (e.g., 10, Fig. 2, current is If) and the second primary-side winding (e.g., 9, Fig. 2, current is I0, Fig. 2) , and the first secondary-side winding ( e.g., 11, Fig. 2) outputs a detection signal of the current transformer ( e.g., output of 11, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure a current to be detected by the current transformer separately flows through the first primary-side winding and the second primary-side winding, and the first secondary-side winding outputs a detection signal of the current transformer, as taught by Sigitas , in order to use a small, simple, low cost design to detect the differential mode current ( page 2 of translation, para 3).
With regard to claim 8, Wei1 teaches all the limitations of claim 7, but not a current that is to be detected by the current transformer separately flows through the first primary-side winding and the second primary-side winding, and the first secondary-side winding outputs a detection signal of the current transformer.
	However, Sigitas teaches a current that is to be detected by the current transformer separately flows through the first primary-side winding (e.g., 10, Fig. 2, current is If) and the second primary-side winding ( e.g., 9, Fig. 2, current is I0, Fig. 2) , and the first secondary-side winding ( e.g., 11, Fig. 2) outputs a detection signal of the current transformer ( e.g., output of 11, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei1, to configure a current to be detected by the current transformer separately flows through the first primary-side winding and the second primary-side winding, and the first secondary-side winding outputs a detection signal of the current transformer, as taught by Sigitas , in order to use a small, simple, low cost design to detect the differential mode current ( page 2 of translation, para 3).

4. Claims 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wei1(CN201444443U) in view of Circuit Globe (Magnetic reluctance, 10/2017)
With regard to claim 5, Wei1 teaches all the limitations of claim 1, but not the second magnetic core structure and the third magnetic core structure have a same magnetic resistance.
However, Circuit Globe teaches the second magnetic core structure and the third magnetic core structure have a same magnetic resistance (Circuit globe describes that reluctance as the resistance in the magnetic circuit, and reluctance equation are provided in page 1. Page 3 describes that the reluctance is related to the material (permeability), and size (L and A). Because Wei1 teaches the second magnetic core and the third magnetic core are the same size and made of the same material. the second magnetic core and the third magnetic core in Wei1 have the same magnetic reluctance/resistance based on the equation in Circuit Globe).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei1, to configure the second magnetic core structure and the third magnetic core structure to have a same magnetic resistance, as taught by Circuit Globe, in order to use a symmetric structure, make it easy to integrate and reduce the manufacture time.
With regard to claim 11, Wei1 teaches all the limitations of claim 7, but not the second magnetic core structure and the third magnetic core structure have a same magnetic resistance.
However, Circuit Globe teaches the second magnetic core structure and the third magnetic core structure have a same magnetic resistance (Circuit globe describes that reluctance as the resistance in the magnetic circuit, and reluctance equation are provided in page 1. Page 3 describes that e the reluctance are related to the material ( permeability), and size ( L and A). Because Wei1 teaches the second magnetic core and the third magnetic core are the same size and made of the same material. the second magnetic core and the third magnetic core of Wei1 have the same magnetic reluctance/resistance based on equation in Circuit Globe ).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei1, to configure the second magnetic core structure and the third magnetic core structure to have a same magnetic resistance , as taught by Circuit Globe, in order to use a symmetric structure, make it easy to integrate and reduce the manufacture time.


5. Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wei1(CN201444443U) in view of Tleis ( Power Systems Modelling and Fault Analysis, 2008 )
With regard to claim 6, Wei1 teaches all the limitations of claim 1, but not the first primary-side winding is wound around a joint between the first magnetic core structure and the second magnetic core structure, and the second primary-side winding is wound around a joint between the first magnetic core structure and the third magnetic core structure.
	However, Tleis teaches the first primary-side winding ( P1, see Examiner Labeled Fig. 4.29 of Tleis)is wound around a joint ( e.g., J12, Fig. 4.29) between the first magnetic core structure ( e.g., C1, Fig. 4.29) and the second magnetic core structure ( e.g., C2, Fig. 4.29), and the second primary-side winding ( e.g., P2, Fig. 4.29)is wound around a joint ( e.g.,J13, Fig. 4.29)  between the first magnetic core structure ( e.g., C1, Fig. 4.29) and the third magnetic core structure ( e.g., C3, Fig. 4.29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei1, to  configure the first primary-side winding to be wound around a joint between the first magnetic core structure and the second magnetic core structure, and configure the second primary-side winding to be wound around a joint between the first magnetic core structure and the third magnetic core structure, as taught by Tleis, in order to select a design based on user’s needs ( as seen page 2 , this design are more popular in northern American)
 In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the position of primary windings of Wei1 to be at the joint of two core structures to avoid interference between the primary windings and the secondary windings, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, the change of the location of the primary coil does not change the function of the transformer.

    PNG
    media_image2.png
    422
    688
    media_image2.png
    Greyscale

With regard to claim 12, Wei1 teaches all the limitations of claim 7, but not the first primary-side winding is wound around a joint between the first magnetic core structure and the second magnetic core structure, and the second primary-side winding is wound around a joint between the first magnetic core structure and the third magnetic core structure.
	However, Tleis teaches the first primary-side winding ( P1, see Examiner Labeled Fig. 4.29 of Tleis)is wound around a joint ( e.g., J12, Fig. 4.29) between the first magnetic core structure ( e.g., C1, Fig. 4.29) and the second magnetic core structure ( e.g., C2, Fig. 4.29), and the second primary-side winding ( e.g., P2, Fig. 4.29)is wound around a joint ( e.g.,J13, Fig. 4.29)  between the first magnetic core structure ( e.g., C1, Fig. 4.29) and the third magnetic core structure ( e.g., C3, Fig. 4.29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei1, to  configure the first primary-side winding to be wound around a joint between the first magnetic core structure and the second magnetic core structure, and configure the second primary-side winding to be wound around a joint between the first magnetic core structure and the third magnetic core structure, as taught by Tleis, in order to select a design based on user’s needs ( as seen page 2 , this design are more popular in northern American)
 In addition, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the position of primary windings of Wei1 to be at the joint of two core structures to avoid interference between the primary windings and the secondary windings, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, the change of the location of the primary coil does not change the function of the transformer.

Response by Argument
6. Applicant’s arguments with respect to claim(s) 1, 7 have been considered but they are not persuasive.
 In particular, the Examiner no longer depend on Fig. 1 of Wei (CN101552116A) and Fig. 1 Wei1 (CN201444443U) to make the rejection. Instead, the Examiner use the Fig. 7 of Wei1, which is a different structure from the Fig. 1 of Wei and Fig. 1 of Wei1. 
With regard to claim 1, Wei1 teaches a second secondary- winding ( e.g., 28, 30, Fig. 7) and  A first winding and a second winding of the second secondary-side winding are connected directly to each other ( e.g., 28  and 30 are directly connected through  at 31, Fig. 7) 
With regard to claim 7, Wei1 teaches the first winding and the second winding of the second secondary winding are serially connected directly to one another directly to each other ( see 1 and 5 are connected directly at 7, Fig. 7) ( Note that 28, 29 can also be corresponding first and second winding of the second secondary side winding and they are connected directly at 31, Fig. 7)
Since the Applicant's argument with respect to claims 1, 7 are not persuasive, the rejection of claims depending from claims 1, 7 are therefore maintained.


Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang (US 20160254756 A1) teaches about magnetic integrated device and power conversion device.
Ye (US 20150170822 A1) teaches three magnetic cord with connected windings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836